Citation Nr: 0321101	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected dysthymic disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypothyroidism.

3.  Entitlement to an initial (compensable) disability rating 
for service-connected lumbosacral strain.

4.  Entitlement to service connection for flat feet, 
including whether the veteran filed an adequate appeal. 

5.  Entitlement to service connection for ovarian cysts, 
including whether the veteran filed an adequate appeal. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, that granted entitlement 
to service connection for a dysthymic disorder and 
hypothyroidism, each evaluated as 10 percent disabling, and 
lumbosacral strain, evaluated as noncompensable.  Service 
connection was denied for flat feet and ovarian cysts.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

However, there is no indication that the RO provided the 
veteran notice of the enactment of the VCAA in this case, of 
what information and evidence was needed to substantiate and 
complete the claims, and of what part of that evidence was to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.   In the December 2002 Supplemental 
Statement of the Case (SSOC), it was indicated that the 
veteran was provided letters pursuant to the VCAA in October 
and November 2001.  However, those letters referred to by the 
RO did not address the issues currently on appeal.  
Accordingly, the RO has not fully complied with VA's duties 
to notify and assist.  On remand the RO should notify the 
veteran of the evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.

The veteran underwent a VA thyroid and parathyroid diseases 
examination in March 2000.  In the assessment, the examiner 
noted that the laboratory evaluation results were not 
available for review.  Review of the claims folder reveals 
that said laboratory results have not been associated with 
the veteran's claims folder.  This should be accomplished on 
remand.

The Board also finds that contemporary and thorough 
examinations would be of assistance in assessing the extent 
of the veteran's hypothyroid disorder, dysthymic disorder, 
and low back strain.  The March 2000 examinations are dated 
as to determining the current degree of impairment resulting 
from these disabilities.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4)).

With regard to the claims for service connection for flat 
feet and ovarian cysts, the RO denied these claims in April 
2000 and notified the veteran of this decision and of her 
appellate rights by letter dated May 19, 2000.  She submitted 
a notice of disagreement (NOD) to the RO on May 15, 2001, and 
a Statement of the Case (SOC) addressing these claims was 
issued on August 1, 2001.  The veteran submitted a VA Form 9 
to the RO on September 4, 2001, which made no mention of the 
claims for service connection for flat feet and ovarian 
cysts.  Therefore, the veteran should be provided notice of 
the laws and regulations pertaining to the perfection of an 
appeal on remand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise her of the evidence and information 
necessary to substantiate each of her 
specific claims and inform her whether she or 
VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Request that the veteran identify all 
medical care providers who have examined 
or treated her for her hypothyroidism, 
dysthymic disorder, and lumbosacral strain 
since her separation from service.  Obtain 
all records of any treatment reported by 
the veteran that have not already been 
associated with the claims folder.  An 
effort to obtain the laboratory results 
from the March 2000 VA thyroid and 
parathyroid diseases examination should 
also be made.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate 
VA examination to assess her 
hypothyroidism.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

The examiner must identify all residuals 
attributable to the veteran's service-
connected hypothyroidism.  Specifically, the 
examiner should be asked to comment on 
whether the veteran has muscular weakness; 
mental disturbance (dementia, slowing of 
thought, or depression); weight  gain; cold 
intolerance; cardiovascular involvement; 
bradycardia; sleepiness; fatigability; or 
constipation as a result of her 
hypothyroidism.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to her service-connected 
dysthymic disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's dysthymic disorder on her 
occupational and social adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's dysthymic disorder consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's 
dysthymic disorder alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

The examiner must identify all residuals 
attributable to the veteran's service-
connected lumbosacral strain.  The 
examiner should note detailed range of 
motion measurements for the lumbar spine 
and should state what is considered 
normal range of motion.  If there is 
limitation of motion of the veteran's 
lumbar spine, the examiner should also 
state whether it is considered to be 
slight, moderate, or severe.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; positive 
Goldthwait's sign; characteristic pain on 
motion; muscle spasm on extreme forward 
bending; or loss of lateral spine motion, 
unilateral, in a standing position.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

7.  Readjudicate the veteran's claims for 
higher ratings, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Specifically, review the 
evidence of record at the time of the 
April 2000 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
service-connected dysthymic disorder, 
hypothyroidism, and lumbosacral strain, 
then consider all the evidence of record 
to determine whether the facts show that 
she was entitled to a higher disability 
rating for any of her disabilities at any 
period of time since her original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision with respect to 
the claims remains adverse to the 
veteran, she and her representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

With respect to the claims for service 
connection for flat feet and ovarian 
cysts, the SSOC must also contain 
citation to and discussion of the laws 
and regulations pertaining to the 
perfection of an appeal, including 
38 U.S.C.A. § 7108; 38 C.F.R. §§ 20.200, 
20.202,  20.300, 20.302(b), etc.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




